  Case 15-34086            Doc 66    Filed 05/09/19 Entered 05/09/19 11:50:41        Desc Main
                                      Document     Page 1 of 13
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 15-34086
                                                  §
  MICHAEL J. DIXON                                §
  TOIETTA L. DIXON                                §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $11,278.24              Assets Exempt:        $39,261.64
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $281,604.34         Without Payment:      $385,569.05

Total Expenses of
Administration:                   $36,616.43


        3)      Total gross receipts of $318,220.77 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $318,220.77 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 15-34086            Doc 66     Filed 05/09/19 Entered 05/09/19 11:50:41           Desc Main
                                       Document     Page 2 of 13



                                   CLAIMS           CLAIMS            CLAIMS              CLAIMS
                                 SCHEDULED         ASSERTED          ALLOWED               PAID
  Secured Claims
  (from Exhibit 3)                $292,194.00       $219,959.93        $219,959.93        $272,073.68
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA         $36,616.43         $36,616.43         $36,616.43
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA              $0.00               $0.00              $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                   $278,000.00       $186,858.63        $186,858.63          $9,530.66
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                    $434,430.00        $79,683.08         $79,683.08               $0.00
  Exhibit 7)
           Total
     Disbursements               $1,004,624.00      $523,118.07        $523,118.07        $318,220.77

        4). This case was originally filed under chapter 7 on 10/06/2015. The case was pending
  for 41 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 03/22/2019                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
  Case 15-34086             Doc 66      Filed 05/09/19 Entered 05/09/19 11:50:41                       Desc Main
                                         Document     Page 3 of 13
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                          DESCRIPTION                                     UNIFORM                          AMOUNT
                                                                         TRAN. CODE                       RECEIVED
Property located at: 116 N Brackenbury Ln, Charlotte, NC                    1110-000                      $280,000.00
28270-1901
Rents associated with North Carolina Property                               1122-000                       $32,000.00
Cause of action for recovery of avoidable transfers to American             1241-000                        $6,220.77
Express Centurion Bank
TOTAL GROSS RECEIPTS                                                                                      $318,220.77

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM           CLAIMANT          UNIFORM               CLAIMS                CLAIMS   CLAIMS              CLAIMS
NUMBER                            TRAN. CODE          SCHEDULED              ASSERTED ALLOWED                 PAID
     7        Federal National       4110-000            $208,663.00         $219,959.93     $219,959.9   $272,073.68
              Mortgage                                                                                3
              Association
              (Fannie Mae)
              Green Tree             4110-000              $68,895.00                $0.00        $0.00           $0.00
              Servicing L
              Volkswagon             4110-000              $14,636.00                $0.00        $0.00           $0.00
              Credit Inc
TOTAL SECURED CLAIMS                                     $292,194.00         $219,959.93     $219,959.9   $272,073.68
                                                                                                      3


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

         PAYEE               UNIFORM             CLAIMS              CLAIMS              CLAIMS             CLAIMS
                            TRAN. CODE        SCHEDULED            ASSERTED            ALLOWED                PAID
David P. Leibowitz,          2100-000                     NA            $19,161.04      $19,161.04         $19,161.04
Trustee
David P. Leibowitz,          2200-000                     NA               $66.91             $66.91          $66.91
Trustee
International Sureties,      2300-000                     NA               $25.88             $25.88          $25.88
Ltd
John Warner                  2420-000                     NA             $1,489.85       $1,489.85          $1,489.85
Teresa Wilson                2420-000                     NA             $2,860.48       $2,860.48          $2,860.48
Trustee Insurance            2420-000                     NA             $1,598.15       $1,598.15          $1,598.15
Agency - Seneca
closing costs per            2500-000                     NA              $960.00            $960.00         $960.00
HUD-1 Settlement

UST Form 101-7-TDR (10/1/2010)
  Case 15-34086            Doc 66        Filed 05/09/19 Entered 05/09/19 11:50:41                 Desc Main
                                          Document     Page 4 of 13

Statement
Green Bank                    2600-000                NA            $1,203.70         $1,203.70        $1,203.70
ILLINOIS                      2820-000                NA             $554.00           $554.00          $554.00
DEPARTMENT OF
REVENUE
Real Estate Tax               2820-000                NA            $1,106.15         $1,106.15        $1,106.15
Proration -
Mecklenburg County
Lakelaw, Attorney for         3110-000                NA            $3,440.00         $3,440.00        $3,440.00
Trustee
Lakelaw, Attorney for         3120-000                NA             $339.77           $339.77          $339.77
Trustee
Lois West,                    3410-000                NA            $3,802.50         $3,802.50        $3,802.50
Accountant for
Trustee
Lois West,                    3420-000                NA                $8.00             $8.00            $8.00
Accountant for
Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                       NA           $36,616.43        $36,616.43       $36,616.43
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

 CLAIM           CLAIMANT           UNIFORM            CLAIMS            CLAIMS          CLAIMS        CLAIMS
NUMBER                             TRAN. CODE       SCHEDULED          ASSERTED        ALLOWED           PAID
     1        Department of the      5800-000         $245,000.00      $162,177.15     $162,177.15     $8,271.79
              Treasury -
              Internal Revenue
              Service
     2        Illinois               5800-000           $8,000.00        $3,302.56        $3,302.56     $168.45
              Department of
              Revenue
     3        Conneticut             5800-000          $25,000.00       $21,378.92       $21,378.92    $1,090.42
              Department of
              Revenue
TOTAL PRIORITY UNSECURED CLAIMS                       $278,000.00      $186,858.63     $186,858.63     $9,530.66


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM           CLAIMANT           UNIFORM           CLAIMS           CLAIMS           CLAIMS         CLAIMS
NUMBER                             TRAN. CODE      SCHEDULED         ASSERTED         ALLOWED            PAID
     1a       Department of the      7100-000        $245,000.00      $40,341.68        $40,341.68         $0.00
              Treasury -
              Internal Revenue
              Service
     2a       Illinois               7100-000          $8,000.00         $325.60          $325.60          $0.00
              Department of
UST Form 101-7-TDR (10/1/2010)
  Case 15-34086             Doc 66   Filed 05/09/19 Entered 05/09/19 11:50:41      Desc Main
                                      Document     Page 5 of 13

              Revenue
     3a       Conneticut             7100-000     $25,000.00    $1,682.30    $1,682.30    $0.00
              Department of
              Revenue
     4        AMERICAN               7100-900          $0.00    $8,067.07    $8,067.07    $0.00
              EXPRESS
              CENTURION
              BANK
     5        American Express       7100-900     $23,758.00   $19,089.74   $19,089.74    $0.00
              Centurion Bank
     6        PNC BANK N.A.          7100-900      $4,114.00    $3,955.92    $3,955.92    $0.00
     8        American Express       7100-900          $0.00    $6,220.77    $6,220.77    $0.00
              Centurion Bank
              American Express       7100-000       $819.00         $0.00        $0.00    $0.00
              Bk of Amer             7100-000     $42,930.00        $0.00        $0.00    $0.00
              Capital One            7100-000        $12.00         $0.00        $0.00    $0.00
              Chase Card             7100-000     $30,946.00        $0.00        $0.00    $0.00
              Citibank Sd, NA        7100-000     $25,931.00        $0.00        $0.00    $0.00
              Citibank Sd, NA        7100-000     $16,980.00        $0.00        $0.00    $0.00
              COOK LAW               7100-000     $10,738.00        $0.00        $0.00    $0.00
              MAGISTRATE
              Peoples Gas            7100-000       $202.00         $0.00        $0.00    $0.00
              Zwicker &              7100-000          $0.00        $0.00        $0.00    $0.00
              Associates
TOTAL GENERAL UNSECURED CLAIMS                   $434,430.00   $79,683.08   $79,683.08    $0.00




UST Form 101-7-TDR (10/1/2010)
                                               Case 15-34086                 Doc 66   Filed 05/09/19
                                                                                                 FORM 1Entered 05/09/19 11:50:41                                          Desc Main
                                                                                        Document     Page
                                                                             INDIVIDUAL ESTATE PROPERTY    6 of AND
                                                                                                        RECORD  13 REPORT                                                                  Page No:    1              Exhibit 8
                                                                                                           ASSET CASES

Case No.:                        15-34086                                                                                                                        Trustee Name:                               David Leibowitz
Case Name:                       DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                                                         Date Filed (f) or Converted (c):            10/06/2015 (f)
For the Period Ending:           3/22/2019                                                                                                                       §341(a) Meeting Date:                       11/30/2015
                                                                                                                                                                 Claims Bar Date:                            06/06/2016

                                    1                                               2                               3                                   4                          5                                        6

                             Asset Description                                   Petition/                  Estimated Net Value                    Property                  Sales/Funds               Asset Fully Administered (FA)/
                              (Scheduled and                                   Unscheduled                 (Value Determined by                    Abandoned                 Received by              Gross Value of Remaining Assets
                         Unscheduled (u) Property)                                Value                           Trustee,                   OA =§ 554(a) abandon.            the Estate
                                                                                                          Less Liens, Exemptions,
                                                                                                             and Other Costs)

 Ref. #
1       Rents associated with North Carolina Property                                      $0.00                                     N/A                                          $32,000.00                                            FA
Asset Notes:        Trustee collected post-petition rents from tenants at Debtors' North Carolina property (see asset no. 36), including $10,000 collected post-petition by Debtors and turned over to Trustee.
2        Amercian Express Centurion Bank - #####4314                                     $200.00                                    $0.00                                               $0.00                                           FA
3        Bank of America 385016082957                                                   $3,096.04                               $372.04                                                 $0.00                                           FA
Asset Notes:        Updated per amended schedule B filed 12/22/15 (dkt #13)
4        Litchfield Bancorp 7300645172                                               $11,811.76                                     $0.00                                               $0.00                                           FA
Asset Notes:        Updated per amended schedule B filed 12/22/15 (dkt #13)
5        Savings Bank of America 385016082957                                           $2,595.00                                   $0.00                                               $0.00                                           FA
6        Harvard School Condominiums LLC 2787 N.                                           $0.00                                    $0.00                                               $0.00                                           FA
         Lincoln Ave. Chicago, IL 60647
7        Armores                                                                         $100.00                                    $0.00                                               $0.00                                           FA
8        Bedroom Furniture                                                               $300.00                                    $0.00                                               $0.00                                           FA
9        Bench                                                                            $15.00                                    $0.00                                               $0.00                                           FA
10       Book Shelves                                                                     $45.00                                    $0.00                                               $0.00                                           FA
11       Chess Table                                                                      $15.00                                    $0.00                                               $0.00                                           FA
12       Computer                                                                        $300.00                                    $0.00                                               $0.00                                           FA
13       Cooking Utensils                                                                 $50.00                                    $0.00                                               $0.00                                           FA
14       Cookware                                                                         $30.00                                    $0.00                                               $0.00                                           FA
15       Desks/Office                                                                     $95.00                                    $0.00                                               $0.00                                           FA
16       Dining room furniture                                                            $75.00                                    $0.00                                               $0.00                                           FA
17       DVD                                                                              $50.00                                    $0.00                                               $0.00                                           FA
18       file Cabinets                                                                    $10.00                                    $0.00                                               $0.00                                           FA
19       Lamps                                                                            $40.00                                    $0.00                                               $0.00                                           FA
20       Living Room Furniture                                                           $150.00                                    $0.00                                               $0.00                                           FA
21       Piano                                                                           $500.00                                $500.00                                                 $0.00                                           FA
22       Pine Table                                                                       $25.00                                    $0.00                                               $0.00                                           FA
23       Printer                                                                          $50.00                                    $0.00                                               $0.00                                           FA
24       Roicker                                                                          $15.00                                    $0.00                                               $0.00                                           FA
25       Silverware                                                                       $20.00                                    $0.00                                               $0.00                                           FA
26       Tables & Chairs                                                                 $400.00                                    $0.00                                               $0.00                                           FA
                                            Case 15-34086               Doc 66    Filed 05/09/19
                                                                                             FORM 1Entered 05/09/19 11:50:41                                        Desc Main
                                                                                    Document     Page
                                                                         INDIVIDUAL ESTATE PROPERTY    7 of AND
                                                                                                    RECORD  13 REPORT                                                                Page No:    2              Exhibit 8
                                                                                                        ASSET CASES

Case No.:                    15-34086                                                                                                                      Trustee Name:                               David Leibowitz
Case Name:                   DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                                                       Date Filed (f) or Converted (c):            10/06/2015 (f)
For the Period Ending:       3/22/2019                                                                                                                     §341(a) Meeting Date:                       11/30/2015
                                                                                                                                                           Claims Bar Date:                            06/06/2016

                                 1                                              2                                3                                 4                        5                                         6

                        Asset Description                                    Petition/                    Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                    Unscheduled                   (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                 Value                             Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                        Less Liens, Exemptions,
                                                                                                           and Other Costs)

27      Telvision                                                                    $200.00                                      $0.00                                          $0.00                                            FA
28      Wedding Rings                                                                $500.00                                      $0.00                                          $0.00                                            FA
29      Clothing                                                                     $500.00                                      $0.00                                          $0.00                                            FA
30      Jewelry/Watches                                                             $1,000.00                                     $0.00                                          $0.00                                            FA
31      Fidelity SAL 80387                                                          $8,700.88                                     $0.00                                          $0.00                                            FA
32      Fidelity 38176                                                              $1,573.20                                     $0.20                                          $0.00                                            FA
33      2003 Acura MDX Touring AWD 4dr SUV                                          $1,078.00                                     $0.00                                          $0.00                                            FA
        w/Entertainment System (3.5L 6cyl 5A)
34     2011 Audi Q7 3.0T Premium quattro 4dr SUV                                $17,000.00                                        $0.00                                          $0.00                                            FA
       AWD (3.0L 6cyl S/C 8A)
Asset Notes:   Updated per amended schedule B filed 12/22/15 (dkt #13)
35     Cause of action for recovery of avoidable                 (u)                 $0.00                                $10,000.00                                        $6,220.77                                             FA
       transfers to American Express Centurion Bank
Asset Notes:      Settlement for $6,220.77 approved by order dated 06/07/2016 (dkt #35).
36     Property located at: 116 N Brackenbury Ln,                              $240,000.00                                        $0.00                                   $280,000.00                                             FA
       Charlotte, NC 28270-1901
Asset Notes:      Property sold per order entered 03/01/2018 (dkt #48) and amended order dated 03/22/2018 (dkt #50).


TOTALS (Excluding unknown value)                                                                                                                                                                     Gross Value of Remaining Assets
                                                                               $290,539.88                               $10,872.24                                       $318,220.77                                        $0.00




Initial Projected Date Of Final Report (TFR):          06/30/2017                               Current Projected Date Of Final Report (TFR):          08/30/2018               /s/ DAVID LEIBOWITZ
                                                                                                                                                                                DAVID LEIBOWITZ
                                               Case 15-34086              Doc 66  Filed 05/09/19
                                                                                             FORMEntered
                                                                                                     2       05/09/19 11:50:41                           Desc MainPage No: 1                   Exhibit 9
                                                                                    Document       Page 8 of 13
                                                                              CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-34086                                                                                             Trustee Name:                      David Leibowitz
 Case Name:                        DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                              Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***6240                                                                                           Checking Acct #:                  ******8601
Co-Debtor Taxpayer ID #:           **-***6241                                                                                           Account Title:                     Michael J Dixon and Toietta L.
                                                                                                                                                                           Dixon
For Period Beginning:              10/6/2015                                                                                            Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 3/22/2019                                                                                            Separate bond (if applicable):

       1                2                                 3                                                   4                                               5                6                       7

   Transaction       Check /                          Paid to/                       Description of Transaction                          Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                       Received From                                                                        Tran Code            $                $


02/29/2016            (1)      Toietta L. Dixon                              Post-Petition rents received by Debtors, turned over to     1122-000          $10,000.00                                  $10,000.00
                                                                             Trustee
03/31/2016            (1)      Kay C. Warner or John C Warner                April Rent Payment (NC Property)                            1122-000           $2,000.00                                  $12,000.00
03/31/2016                     Green Bank                                    Bank Service Fee                                            2600-000                                     $16.13           $11,983.87
04/28/2016            (1)      Kay Warrner                                   May Rent received - Check lost - replaced - see 5/16        1122-000           $2,000.00                                  $13,983.87
                                                                             deposit
04/29/2016                     Green Bank                                    Bank Service Fee                                            2600-000                                     $19.33           $13,964.54
05/16/2016            (35)     Anerican Express Travel Related Services      549/547 recovery - settlement authorized by order dated     1241-000           $6,220.77                                  $20,185.31
                               Co., INc.                                     06/07/2016 (dkt #35)
05/16/2016            (1)      Kay Warrner                                   May Rent received - Check lost - replaced - see 5/16        1122-000          ($2,000.00)                                 $18,185.31
                                                                             deposit
05/16/2016            (1)      Kay C or John C Warner                        May Rent Payment (NC Property) - replacement check          1122-000           $2,000.00                                  $20,185.31
05/16/2016            (35)     WILLIAM MURAKOWSKI                            balance of non exempt assets                                1241-000             $245.16                                  $20,430.47


                                                                             Deposited to incorrect case -
05/16/2016            (35)     DEP REVERSE: WILLIAM                          balance of non exempt assets                                1241-000            ($245.16)                                 $20,185.31
                               MURAKOWSKI
                                                                             Deposited to incorrect case -
05/31/2016            (1)      Kay C. and John C Warner                      June Rent Payment (NC Property)                             1122-000           $2,000.00                                  $22,185.31
05/31/2016                     Green Bank                                    Bank Service Fee                                            2600-000                                     $25.10           $22,160.21
06/30/2016                     Green Bank                                    Bank Service Fee                                            2600-000                                     $34.60           $22,125.61
07/05/2016            (1)      Kay Warner                                    July Rent Payment (NC Property)                             1122-000           $2,000.00                                  $24,125.61
07/22/2016           3001      John Warner                                   Acosta Heating and Cooling, Invoice 88342/37221;            2420-000                                   $524.00            $23,601.61
                                                                             reimbursement to tenant, John Warner
07/25/2016           3002      Andy Lewis Heating and Air Conditioning       Additional air conditioning repairs for tenant per lease    2420-003                                   $240.00            $23,361.61
07/28/2016            (1)      John Warner                                   Rent on NC Property                                         1122-000           $2,000.00                                  $25,361.61
07/28/2016           3002      VOID: Andy Lewis Heating and Air              Check to be reissued to John Warner as he paid for this     2420-003                                  ($240.00)           $25,601.61
                               Conditioning
07/28/2016           3003      John Warner                                   Reimburse for AC repair                                     2420-000                                   $240.00            $25,361.61
                                                                                                                                        SUBTOTALS           $26,220.77             $1,099.16
                                               Case 15-34086         Doc 66  Filed 05/09/19
                                                                                        FORMEntered
                                                                                                2       05/09/19 11:50:41                      Desc MainPage No: 2                    Exhibit 9
                                                                               Document       Page 9 of 13
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-34086                                                                                   Trustee Name:                      David Leibowitz
 Case Name:                        DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                    Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***6240                                                                                 Checking Acct #:                  ******8601
Co-Debtor Taxpayer ID #:           **-***6241                                                                                 Account Title:                     Michael J Dixon and Toietta L.
                                                                                                                                                                 Dixon
For Period Beginning:              10/6/2015                                                                                  Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 3/22/2019                                                                                  Separate bond (if applicable):

       1                2                                    3                                           4                                          5                6                        7

   Transaction       Check /                            Paid to/                Description of Transaction                     Uniform           Deposit       Disbursement                Balance
      Date            Ref. #                         Received From                                                            Tran Code            $                $


07/28/2016           3004      John Warner                              Repair refrigerator - reimburse tenant                 2420-000                                   $446.85             $24,914.76
07/29/2016                     Green Bank                               Bank Service Fee                                       2600-000                                     $38.72            $24,876.04
08/05/2016           3005      John Warner                              Reimburse for plumbing repair per lease                2420-000                                   $279.00             $24,597.04
08/29/2016            (1)      Kay Warner                               Rent (September) on NC property                        1122-000           $2,000.00                                   $26,597.04
08/31/2016                     Green Bank                               Bank Service Fee                                       2600-000                                     $41.65            $26,555.39
09/30/2016                     Green Bank                               Bank Service Fee                                       2600-000                                     $44.23            $26,511.16
10/07/2016            (1)      Kay C and John C Warner                  October rent on NC property - now Month to Month       1122-000           $2,000.00                                   $28,511.16
10/31/2016                     Green Bank                               Bank Service Fee                                       2600-000                                     $42.10            $28,469.06
11/07/2016            (1)      Kay Warner                               November rent on NC property                           1122-000           $2,000.00                                   $30,469.06
11/27/2016            (1)      Kay C. or John C. Warner                 Rent on NC property                                    1122-000           $2,000.00                                   $32,469.06
11/30/2016                     Green Bank                               Bank Service Fee                                       2600-000                                     $47.06            $32,422.00
12/30/2016                     Green Bank                               Bank Service Fee                                       2600-000                                     $52.31            $32,369.69
01/04/2017            (1)      Kay C or John C Warner                   Rent on NC property                                    1122-000           $2,000.00                                   $34,369.69
01/31/2017                     Green Bank                               Bank Service Fee                                       2600-000                                     $55.04            $34,314.65
02/02/2017            (1)      Kay C and John C Warner                  Rent on NC property                                    1122-000           $2,000.00                                   $36,314.65
02/09/2017           3006      International Sureties, Ltd              2017 Bond Payment (VOID - amount incorrect)            2300-003                                     $41.69            $36,272.96
02/09/2017           3006      VOID: International Sureties, Ltd        Void of Check# 3006                                    2300-003                                    ($41.69)           $36,314.65
02/09/2017           3007      International Sureties, Ltd              2017 Bond Payment (Bond #016073584)                    2300-000                                     $13.87            $36,300.78
02/28/2017                     Green Bank                               Bank Service Fee                                       2600-000                                     $52.71            $36,248.07
03/31/2017                     Green Bank                               Bank Service Fee                                       2600-000                                     $62.26            $36,185.81
04/28/2017                     Green Bank                               Bank Service Fee                                       2600-000                                     $52.74            $36,133.07
05/03/2017           3008      Trustee Insurance Agency - Seneca        Residential Insurance Premium: 116 Brackenbury Ln.,    2420-000                                   $423.75             $35,709.32
                                                                        Charlotte, NC 28270
05/31/2017                     Green Bank                               Bank Service Fee                                       2600-000                                     $57.80            $35,651.52
06/30/2017                     Green Bank                               Bank Service Fee                                       2600-000                                     $59.38            $35,592.14
07/31/2017                     Green Bank                               Bank Service Fee                                       2600-000                                     $53.72            $35,538.42
08/31/2017                     Green Bank                               Bank Service Fee                                       2600-000                                     $57.34            $35,481.08

                                                                                                                              SUBTOTALS           $12,000.00             $1,937.87
                                               Case 15-34086         Doc 66  Filed 05/09/19
                                                                                        FORMEntered
                                                                                                2      05/09/19 11:50:41                                      Desc MainPage No: 3                   Exhibit 9
                                                                               Document      Page  10 of 13
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-34086                                                                                                  Trustee Name:                      David Leibowitz
 Case Name:                        DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                                   Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***6240                                                                                                Checking Acct #:                  ******8601
Co-Debtor Taxpayer ID #:           **-***6241                                                                                                Account Title:                     Michael J Dixon and Toietta L.
                                                                                                                                                                                Dixon
For Period Beginning:              10/6/2015                                                                                                 Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 3/22/2019                                                                                                 Separate bond (if applicable):

       1                2                                    3                                          4                                                          5                6                       7

   Transaction       Check /                            Paid to/                Description of Transaction                                    Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                         Received From                                                                           Tran Code            $                $


09/29/2017                     Green Bank                               Bank Service Fee                                                      2600-000                                     $57.25           $35,423.83
10/31/2017                     Green Bank                               Bank Service Fee                                                      2600-000                                     $55.31           $35,368.52
11/30/2017                     Green Bank                               Bank Service Fee                                                      2600-000                                     $55.23           $35,313.29
12/29/2017                     Green Bank                               Bank Service Fee                                                      2600-000                                     $56.98           $35,256.31
01/31/2018                     Green Bank                               Bank Service Fee                                                      2600-000                                     $56.89           $35,199.42
02/07/2018           3009      International Sureties, Ltd              2018 Bond Payment (Bond# 016073584)                                   2300-000                                     $12.01           $35,187.41
02/28/2018                     Green Bank                               Bank Service Fee                                                      2600-000                                     $51.30           $35,136.11
03/30/2018                     Green Bank                               Bank Service Fee                                                      2600-000                                     $58.52           $35,077.59
04/16/2018                     Hunter and Chandler Law Group PLLC       Net Closing Proceeds for Brackenbury House                               *               $5,860.17                                  $40,937.76
                      {36}                                              Purchase Price per contract                          $280,000.00      1110-000                                                      $40,937.76
                                                                        closing costs per HUD-1 Settlement                       $(960.00)    2500-000                                                      $40,937.76
                                                                        Statement
                                                                        Claim of FNMA plus accrued interest -                $(272,073.68)    4110-000                                                      $40,937.76
                                                                        paid to BSI Financial Services - Mortgagee
                                                                        of Record
                                                                        Real Estate Tax Proration - Mecklenburg                $(1,106.15)    2820-000                                                      $40,937.76
                                                                        County
04/19/2018           3010      Trustee Insurance Agency - Seneca        [Statement# 1056] Residential Insurance Premium: 116                  2420-000                                  $1,174.40           $39,763.36
                                                                        Brackenbury Ln., Charlotte, NC 28270
06/21/2018           3011      Teresa Wilson                            Management fee to Trustee's real estate broker providing              2420-003                                  $2,860.48           $36,902.88
                                                                        assistance in maintenance and repair of NC property -
                                                                        per order dated 06/21/2018 (dkt #53)
06/21/2018           3011      VOID: Teresa Wilson                      Management fee to Trustee's real estate broker (Docket                2420-003                              ($2,860.48)             $39,763.36
                                                                        #53) - voided - printed on plain paper not check stock
06/21/2018           3012      Teresa Wilson                            Management fee to Trustee's real estate broker providing              2420-000                                  $2,860.48           $36,902.88
                                                                        assistance in maintenance and repair of NC property -
                                                                        per order dated 06/21/2018 (dkt #53)
06/25/2018           3013      ILLINOIS DEPARTMENT OF REVENUE           2016 Illinois income tax - Estate of Michael Dixon                    2820-000                                   $277.00            $36,625.88
06/25/2018           3014      ILLINOIS DEPARTMENT OF REVENUE           2016 Illinois income tax - Estate of Toietta Dixon                    2820-000                                   $277.00            $36,348.88

                                                                                                                                             SUBTOTALS            $5,860.17             $5,269.37
                                               Case 15-34086           Doc 66  Filed 05/09/19
                                                                                          FORMEntered
                                                                                                  2      05/09/19 11:50:41                         Desc MainPage No: 4                   Exhibit 9
                                                                                 Document      Page  11 of 13
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-34086                                                                                       Trustee Name:                       David Leibowitz
 Case Name:                        DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                        Bank Name:                          Green Bank
Primary Taxpayer ID #:             **-***6240                                                                                     Checking Acct #:                   ******8601
Co-Debtor Taxpayer ID #:           **-***6241                                                                                     Account Title:                      Michael J Dixon and Toietta L.
                                                                                                                                                                      Dixon
For Period Beginning:              10/6/2015                                                                                      Blanket bond (per case limit):      $5,000,000.00
For Period Ending:                 3/22/2019                                                                                      Separate bond (if applicable):

       1                2                                  3                                             4                                              5                6                       7

   Transaction       Check /                           Paid to/                  Description of Transaction                        Uniform           Deposit        Disbursement              Balance
      Date            Ref. #                        Received From                                                                 Tran Code            $                 $


01/17/2019           3015      David P. Leibowitz                         Trustee Expenses                                         2200-000                                    $66.91            $36,281.97
01/17/2019           3016      David P. Leibowitz                         Trustee Compensation                                     2100-000                               $19,161.04             $17,120.93
01/17/2019           3017      Lakelaw                                    Claim #: ; Amount Claimed: $3,440.00; Distribution       3110-000                                  $3,440.00           $13,680.93
                                                                          Dividend: 100.00%;
01/17/2019           3018      Lakelaw                                    Claim #: ; Amount Claimed: $339.77; Distribution         3120-000                                   $339.77            $13,341.16
                                                                          Dividend: 100.00%;
01/17/2019           3019      Lois West                                  Claim #: ; Amount Claimed: $3,802.50; Distribution       3410-000                                  $3,802.50               $9,538.66
                                                                          Dividend: 100.00%;
01/17/2019           3020      Lois West                                  Claim #: ; Amount Claimed: $8.00; Distribution           3420-000                                     $8.00                $9,530.66
                                                                          Dividend: 100.00%;
01/17/2019           3021      Department of the Treasury - Internal      Claim #: 1; Amount Claimed: $162,177.15; Distribution    5800-000                                  $8,271.79               $1,258.87
                               Revenue Service                            Dividend: 5.10%;
01/17/2019           3022      Illinois Department of Revenue             Claim #: 2; Amount Claimed: $3,302.56; Distribution      5800-000                                   $168.45                $1,090.42
                                                                          Dividend: 5.10%;
01/17/2019           3023      Conneticut Department of Revenue           Claim #: 3; Amount Claimed: $21,378.92; Distribution     5800-000                                  $1,090.42                  $0.00
                                                                          Dividend: 5.10%;




                                                                                                                                  SUBTOTALS                 $0.00        $36,348.88
                                              Case 15-34086       Doc 66  Filed 05/09/19
                                                                                     FORMEntered
                                                                                             2      05/09/19 11:50:41                               Desc MainPage No: 5                    Exhibit 9
                                                                            Document      Page  12 of 13
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          15-34086                                                                                         Trustee Name:                         David Leibowitz
Case Name:                        DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                          Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***6240                                                                                       Checking Acct #:                      ******8601
Co-Debtor Taxpayer ID #:          **-***6241                                                                                       Account Title:                        Michael J Dixon and Toietta L.
                                                                                                                                                                         Dixon
For Period Beginning:             10/6/2015                                                                                        Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                3/22/2019                                                                                        Separate bond (if applicable):

      1                 2                                3                                          4                                                      5                 6                      7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $44,080.94          $44,080.94                   $0.00
                                                                                          Less: Bank transfers/CDs                                            $0.00               $0.00
                                                                                      Subtotal                                                           $44,080.94          $44,080.94
                                                                                          Less: Payments to debtors                                           $0.00               $0.00
                                                                                      Net                                                                $44,080.94          $44,080.94



                     For the period of 10/6/2015 to 3/22/2019                                                   For the entire history of the account between 02/29/2016 to 3/22/2019

                     Total Compensable Receipts:                     $318,220.77                                Total Compensable Receipts:                               $318,220.77
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                   $318,220.77                                Total Comp/Non Comp Receipts:                             $318,220.77
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                $318,220.77                                Total Compensable Disbursements:                          $318,220.77
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:              $318,220.77                                Total Comp/Non Comp Disbursements:                        $318,220.77
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                             Case 15-34086        Doc 66  Filed 05/09/19
                                                                                     FORMEntered
                                                                                             2      05/09/19 11:50:41                        Desc MainPage No: 6                    Exhibit 9
                                                                            Document      Page  13 of 13
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         15-34086                                                                                   Trustee Name:                         David Leibowitz
Case Name:                       DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                    Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***6240                                                                                 Checking Acct #:                      ******8601
Co-Debtor Taxpayer ID #:         **-***6241                                                                                 Account Title:                        Michael J Dixon and Toietta L.
                                                                                                                                                                  Dixon
For Period Beginning:            10/6/2015                                                                                  Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               3/22/2019                                                                                  Separate bond (if applicable):

      1                 2                                3                                          4                                             5                   6                      7

  Transaction        Check /                         Paid to/               Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                             Tran Code            $                   $




                                                                                                                                                                          NET               ACCOUNT
                                                                                      TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE              BALANCES

                                                                                                                                               $44,080.94           $44,080.94                     $0.00




                     For the period of 10/6/2015 to 3/22/2019                                            For the entire history of the case between 10/06/2015 to 3/22/2019

                     Total Compensable Receipts:                     $318,220.77                         Total Compensable Receipts:                               $318,220.77
                     Total Non-Compensable Receipts:                       $0.00                         Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                   $318,220.77                         Total Comp/Non Comp Receipts:                             $318,220.77
                     Total Internal/Transfer Receipts:                     $0.00                         Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                $318,220.77                         Total Compensable Disbursements:                          $318,220.77
                     Total Non-Compensable Disbursements:                  $0.00                         Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:              $318,220.77                         Total Comp/Non Comp Disbursements:                        $318,220.77
                     Total Internal/Transfer Disbursements:                $0.00                         Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                         /s/ DAVID LEIBOWITZ
                                                                                                                         DAVID LEIBOWITZ
